DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims dated 1/4/2021 have overcome the previously presented rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kwon/under 35 U.S.C. 103 as being unpatentable over Kwon, because as Applicant correctly points out, Kwon does not disclose an ultraviolet light device positioned along the axis of rotation. However, the Examiner maintains the previously presented rejections under 35 U.S.C. 102(a)(1) as being anticipated by Tabatabaie-Raissi et al./under 35 U.S.C. 103 as being unpatentable over Tabatabaie-Raissi et al., because Tabatabaie-Raissi et al. discloses an ultraviolet light device superimposed on, or along, the rotational axis, as set forth in the prior Office Action. 
The amendments have rendered claims 24-25 and 28 allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (joining claims 22-23 which were previously objected in to in the prior Office Action), because Tabatabaie-Raissi et al. does not fairly teach the subject matter of these claims.
The objections to the drawings have been withdrawn in view of Applicant’s amendments filed 1/4/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabatabaie-Raissi et al. (US Patent Application Publication 2003/0085111) (already of record).
Regarding claim 8, Tabatabaie-Raissi et al. discloses an ultraviolet light treatment device (para. 67-68, 89, 180, 182) (Fig. 9b, sheet 13 of 32) comprising:
a rotational treatment chamber (10-b) having an axis of rotation (the central longitudinal axis of the chamber, see para. 89, 180, 182; claim 13; Fig. 9b);
an ultraviolet light device (30-b) that is positioned inside the rotational treatment chamber (10-b) and is further positioned along the axis of rotation (para. 89, 180, 182; claim 13) (Fig. 9b);
wherein the ultraviolet light device (30-b) and the rotational treatment chamber (10-b) are connected to one another via a rotational bearing (bearing 27, which is connected to the chamber 10-b via chamber end 16-b and to the ultraviolet light device 30-b via conduits 23, 45 and sleeve 30-c, see para. 180, 182, and Fig. 9b), such that the rotational treatment chamber (10-b) may be rotated about the axis of rotation while the ultraviolet light device (30-b) does not rotate (para. 182);
wherein the ultraviolet light device (30-b) is electrically coupled to a power source via an electrical cable (43) that passes through an aperture in the rotational bearing (27) (para. 15, 182) (Fig. 9b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tabatabaie-Raissi et al. (US Patent Application Publication 2003/0085111) (already of record) in view of Shuman et al. (US Patent Application Publication 2004/0052702) (already of record).
	Regarding claim 9, Tabatabaie-Raissi et al. discloses the ultraviolet light device (30-b), as set forth above, wherein the ultraviolet light device emits ultraviolet light for irradiating a fluid introduced into the treatment chamber (10-b) (para. 182-182) (Fig. 9b).
	Tabatabaie-Raissi et al. is silent as to the ultraviolet light device being a UV light bulb. 
	Shuman et al. discloses a treatment device (para. 75) (Fig. 1a and 6, sheets 1 and 5 of 17) comprising a rotational treatment chamber (111) (para. 75) and a UV light bulb (161) (para. 67) positioned within the treatment chamber (para. 75) (Fig. 1) and configured to generate ultraviolet light effective for irradiating fluid loaded into the treatment chamber (para. 27, 35, 38, 75).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the ultraviolet light device disclosed by Tabatabaie-Raissi et al. to be a UV light bulb, as Shuman et al. discloses that it was known in the art to use such a structure as a device for emitting ultraviolet light effective for irradiating fluid within a treatment chamber, and the skilled artisan would have been motivated to select an ultraviolet light device type recognized in the art to be effective for irradiation in order to arrive at a working treatment device.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Tabatabaie-Raissi et al. (US Patent Application Publication 2003/0085111) (already of record) in view of Ishida et al. (US Patent Application Publication 2019/0310275) (already of record).
Regarding claim 10, Tabatabaie-Raissi et al. discloses the ultraviolet light device (30-b), as set forth above, wherein the ultraviolet light device emits ultraviolet light for irradiating a fluid introduced into the treatment chamber (10-b) (para. 182-182) (Fig. 9b).
Tabatabaie-Raissi et al. is silent as to the ultraviolet light device being a plurality of UV LEDs.
	Ishida et al. discloses a sterilization device (para. 26) (Fig. 1, sheet 1 of 9) comprising a treatment chamber (1) and a plurality of UV LEDs (6) provided within the treatment chamber (para. 26-27) (Fig. 1) and configured to generate ultraviolet light effective for sterilizing material loaded into the treatment chamber (para. 26-28, 33).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the ultraviolet light device disclosed by Tabatabaie-Raissi et al. to be a plurality of UV LEDs, as Ishida et al. discloses that it was known in the art to use such a structure as a device for emitting ultraviolet light effective for irradiating fluid within a treatment chamber, and the skilled artisan would have been motivated to select an ultraviolet light device type recognized in the art to be effective for irradiation in order to arrive at a working treatment device.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tabatabaie-Raissi et al. (US Patent Application Publication 2003/0085111) (already of record) in view of Kerr (US Patent Application Publication 2015/0190537) (already of record).
Regarding claim 26, Tabatabaie-Raissi et al. discloses that the device is configured to treat material loaded into the treatment chamber by means of ultraviolet light generated by the ultraviolet light device (para. 2-11, 182).

However, Kerr discloses that it was known in the art of UV light treatment devices to provide a compartment in which material is treated by UV light with a Plexiglas window through which the object can be seen (para. 6, 50), the Plexiglas window effective to block UV radiation while allowing harmless visible radiation to pass through (para. 50).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the treatment chamber disclosed by Tabatabaie-Raissi et al. to comprise at least a portion made of Plexiglas, thereby arriving at the treatment chamber comprising (being comprised of) Plexiglas, as Kerr disclosing forming a portion of UV treatment compartment with Plexiglas in order to allow viewing while blocking harmful UV light, and the skilled artisan would have been motivated to allow viewing of a process within the treatment chamber while protecting the viewer from harmful UV rays.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tabatabaie-Raissi et al. (US Patent Application Publication 2003/0085111) (already of record) in view of Kurtz (US Patent 4,535,247) (already of record).
Regarding claim 27, Tabatabaie-Raissi et al. discloses the ultraviolet light device disposed within the treatment chamber, as set forth above, wherein the treatment chamber is a cylindrical housing (para. 89, 182) (Fig. 9b) and the device is configured to treat material loaded into the treatment chamber by means of ultraviolet light generated by the ultraviolet light device (para. 2-11, 182).
Tabatabaie-Raissi et al. is silent as to the device further comprising a reflector positioned above the ultraviolet light device, whereby light generated by the ultraviolet light device will be reflected downwardly.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Tabatabaie-Raissi et al. to comprise a reflector lining an inner surface of the treatment chamber (e.g. an inner surface of top wall 16-b which is above the ultraviolet light device, see Fig. 9b), as Kurtz discloses that it was known in the art of ultraviolet treatment devices to provide such a liner in a treatment chamber to ensure that light remains within the chamber, and the skilled artisan would have been motivated to retain light within the chamber to ensure that the material is efficiently irradiated. 

Allowable Subject Matter
Claims 22-25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799